DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed August 6, 2021 has been received and entered into the application file.  All arguments have been fully considered.  
Claims 1-14, 16-32 and 34 are currently pending.  Claims 1-14, 16-25, 27 and 29 are currently amended.  Claims 26, 28, 30-32 and 34 are withdrawn. Claims 15 and 33 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 6, 2021 and October 7, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings- Objection Withdrawn
Applicant’s corrected drawing sheets submitted August 6, 2021 are in compliance with 37 CFR 1.121(d). Therefore, the objection to the drawings is withdrawn.



Specification – Objection Withdrawn
Applicant has amended the specification to recite “FIG.” instead of “Figure” when referring to the drawings.  Therefore, the previous objection is withdrawn.


Claim Objections - Withdrawn
Applicant has amended Claims 2-14, 16-25, 27 and 29 to recite "The process according to..."  
Applicant has amended claim 14 to recite the phrase “…wherein the hydrogel object comprises…”
Applicant has cancelled claim 15.
Applicant has amended claim 16 to recite “the hydrogel compound is a polysaccharide”.
Applicant has amended claim 27 to recite “the first volume of the first hydrogel”.
Applicant’s amendments obviate the previous objections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 1-25 and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant’s amendment to claim 1 has clarified that the aqueous composition comprising the hydrogel composition recited in step (ii) is the second volume of the second hydrogel that coats the first volume of the first hydrogel of the hydrogel object.
Applicant has amended claim 13 to clarify the hydrophobic medium requires one or more amphipathic compounds, specifically ranging from greater than zero and less than or equal to 0.1 mM.
Therefore, Applicant’s amendments obviate the previous rejection of claims 1-25 and 27.

Rejection Maintained
Claim 29 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 29 and the limitation “wherein the process is for producing tissue-like material”, it is noted the phrase “tissue-like” is not clearly defined in the specification, and therefore does not set forth the metes and bounds of the term.  It is unclear whether "tissue-like” indicates the presence of one or more cell types, or requires the presence of extracellular tissue components, such as collagen or other extracellular matrix components, or requires the presence of blood, blood vessels and vasculature components, or merely requires a tissue-scaffold structure wherein no cells are present.

	Although Applicant asserts that, in the context of the application as a whole, the phrase “tissue-like” would refer to material containing a collection of biological cells, as discussed at Applicant’s Remarks (page 11), Applicant’s argument is not persuasive since the instant specification does not clearly define the metes and bounds of the phrase “tissue-like”. There is no definition in the specification that indicates “tissue-like” is limited to requiring a collection of biological cells. The instant specification does not clearly define any parameters regarding the phrase “tissue-like”.  
	It is noted however, the instant specification is clear that the claimed process produces a hydrogel network that can comprise cargo such as biological cells, wherein the cell-laden hydrogel network is further cultured for cell expansion and differentiation.

New ground of Rejection, Necessitated by Amendment
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27, which depends from directly from claim 1, recites the following:
The process according to claim 1, wherein the process is for producing the first volume of the first hydrogel, and the process further comprises: 
isolating the first volume of the first hydrogel from said composition comprising the aqueous medium and, disposed in the aqueous medium, the first volume of the first hydrogel.

 the process forms a hydrogel object, which hydrogel object comprises: 
the first volume of the first hydrogel and 
the second volume of the second hydrogel, around the first volume of the first hydrogel.

Claim 1 is directed to producing a hydrogel object comprising both a first hydrogel and second hydrogel wherein the first hydrogel is coated with the second hydrogel to form a gel around the first hydrogel. Thus the limitations of claim 27 are in contrast to claim 1 since claim 27 recites the process is for producing only the first hydrogel.
	Claim 27 is further confusing as to how just the first volume of the hydrogel is isolated from the aqueous medium since the method of claim 1 produces a hydrogel object that comprises a combination of a first hydrogel and second hydrogel.
	In the interest of compact prosecution, claim 27 is interpreted as encompassing isolating the hydrogel object of claim 1 from the aqueous medium of claim 1, step iv by any manner such as removing by separating the hydrogel object from the aqueous medium, or by physically removing the hydrogel object from the aqueous medium.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.


New ground of Rejection, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14, which depends directly from claim 1, recites the following limitation:
“wherein the hydrogel object comprises a layer of the second hydrogel disposed on the surface of the first volume of the first hydrogel.”
However, claim 1 (steps (ii) and (iii)) recites the first volume of the first hydrogel is contacted with the aqueous composition comprising a hydrogel so that the aqueous composition coats the first volume of the first hydrogel, and the gel around the first volume of the first hydrogel is a second volume of a second hydrogel. Therefore claim 14 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Rejection(s) Withdrawn

RE: Rejection of Claims 1-7, 9, 10, 14, 16-19, 25, 27 and 29 under 35 U.S.C. 103 as being unpatentable over Campos, in view of WO ‘883;
Rejection of Claim 8 under 35 U.S.C. 103 as being unpatentable over Campos, in view of WO ‘883, and further in view of Varghese;
Rejection of Claims 11-13 and 22-24 under 35 U.S.C. 103 as being unpatentable over Campos, in view of WO’ 883, and further in view of WO ‘459, as evidenced by T&T Scientific:
Due to the claim amendments the rejection under 35 U.S.C. 103 has been withdrawn, however the amendments have necessitated a new ground of rejection, as set forth below.


New ground(s) of Rejection, Necessitated by Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 10-11, 14, 16, 20 and 27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gazda et al., (US 2013/0202802, published August 8, 2013; provided with the IDS submitted 4/17/2019) (“Gazda”).
Gazda is directed to methods for producing cell-laden macrobeads comprising agarose hydrogels (Abstract).
Regarding claim 1, Gazda (Claim 1 and Figure 5) teaches the following method for producing the cell-laden macrobeads:
As to claim 1, step (i):  a sample of cells are combined with molten agarose and dispensed (i.e. disposed) into mineral oil (i.e. “a first hydrophobic medium”) to form a bead consisting of one layer of agarose (1st coat bead, see Figure 5), which reads on “providing a composition comprising a first hydrophobic medium and, disposed in the first hydrophobic medium, a first volume of a first hydrogel”, as recited in claim 1. 
As to claim 1, step (ii): Gazda teaches the 1st coat agarose bead (i.e. the first volume of the first hydrogel) is contacted with a second volume of agarose hydrogel (i.e. volume of aqueous composition compromising a hydrogel) and dispensed into the mineral oil so that the second volume of agarose wets and completely coats the 1st coat st coat agarose bead, thus meeting the limitation of claim 1, step (ii).
As to claim 1, step (iii): Gazda teaches the second coating of the agarose hydrogel forms a gel around the first coat agarose bead, thus the second coating of agarose gel is a second volume of a second hydrogel and thereby forms a hydrogel object comprising the first volume of the first hydrogel (i.e. 1st coat agarose bead) and the second volume of the second hydrogel around the first volume of the first hydrogel, thus meeting the limitation of claim 1, step (iii).
As to claim 1, step (iv), Gazda teaches the 2nd coated microbead is transferred to an aqueous medium for washing (Figure 5, step 9).
Therefore, the teaching of Gazda anticipates claim 1.
Regarding claims 2 and 3, Gazda (Figure 5, steps 2 and 3) teaches the 1st coated bead comprises a plurality of biological cells, thus anticipating claims 2 and 3.
Regarding claim 5, Gazda (Figure 5, step 5) teaches the first volume of agarose can be used to prepare a plurality of 1st coat agarose macrobeads (i.e. droplet assembly comprising a plurality of droplets of the first hydrogel), thus anticipating claim 5.
Regarding claim 10, Gazda teaches using agarose hydrogels thus anticipating claim 10.
Regarding claim 11, Gazda teaches the first hydrophobic medium comprises mineral oil, i.e. a hydrocarbon, thus anticipating claim 11.
Regarding claim 14, as set forth above regarding claim 1, Gazda anticipates the hydrogel comprising a second layer of a second hydrogel disposed on the surface of the first coated microbead (i.e. first volume of the first hydrogel), thus anticipating claim 14.
Regarding claim 16, Gazda teaches the hydrogel compound is agarose, thus anticipating claim 16.
Regarding claim 20, Gazda (Figure 5, steps 4 and 9), teaches that, subsequent to transferring the 1st coat bead from the mineral oil to a wash plate, the hydrogel macrobeads are transferred to an aqueous wash medium after the macrobeads have been disposed in the second sample of mineral oil, thus anticipating claim 20.
Regarding claim 27, it is first noted, as set fort above at the rejection under 35 USC 112(b), claim 27 is interpreted as encompassing isolating the hydrogel object of claim 1 from the aqueous medium of claim 1, step iv by any manner such as removing by separating the hydrogel object from the aqueous medium, or by physically removing the hydrogel object from the aqueous medium.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.
It is noted that Gazda teaches removing the microbead comprising the 1st and 2nd coatings of the agarose hydrogel by using the trumpet tool (Figure 5, step 9), thus anticipating claim 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9, 17-19, 21-22, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gazda et al, as applied to claims 1-3, 5, 10, 11, 14, 16, 20 and 27.
The teaching of Gazda is set forth above and anticipates 1-3, 5, 10-11, 14, 16, 20 and 27.
Regarding claim 8 and the limitation directed to the hydrogel object comprising a first and second type of biological cells, it is noted that Gazda teaches the type of secretory cell can vary and any cell that yields a desirable product may be encapsulated, e.g. islets and stem cells (paragraph [0082]).
Thus, Gazda does render obvious encapsulation of several cell types, that is, Gazda teaches the limitations required by the current claims and as all limitations are found in one reference it is held that preparing a hydrogel object comprising a first and second type of biological cells, is within the scope of the teachings of Gazda, and thus renders the invention of claim 8 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to preparing a hydrogel object comprising a first and second type of biological cells.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Gazda.
Regarding claim 9 and the limitation directed to the droplets having a volume of from 0.001 to 100 nL, it is noted that Gazda (paragraph [0065]) teaches preparing macrobead droplets having a volume of 0.125 mL.  Gazda does not further teach preparing the macrobeads having a volume ranging from 0.001 to 100 nL.  However, Gazda teaches that using a volume of 0.125 mL resulted in spherical macrobeads having In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Gazda to optimize the agarose hydrogel volume to achieve the predictable result of optimizing the size of the agarose beads and therefore optimizing the quantity of cells per agarose bead. 
Regarding claim 17 and the limitation directed at the concentration of the hydrogel ranging from 1.0 to 20 mg/mL (correlates to 0.1 to 2 percent), it is noted that, although Gazda’s Figure 5 does not further teach the concentration of the hydrogels, Gazda’s Example 1 teaches using agarose concentrations of 0.8% and 4.5% (paragraph [0042]).  Gazda’s Example 5 teaches using agarose concentrations of 1.5% and 0.8% (paragraph [0064]). 
Thus, Gazda does render obvious the hydrogel compound prepared at concentrations that range from 0.8% to 4.5% (claimed range overlaps the prior art range), that is, Gazda teaches the limitations required by the current claims and as all limitations are found in one reference it is held that the hydrogel compound prepared at concentrations that range from 0.8% to 4.5% is within the scope of the teachings of prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to use hydrogel concentrations ranging from 0.8% to 4.5%.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Gazda.
It is noted, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 18, as to the limitation directed at the total volume of the first hydrogel and the aqueous composition (aqueous composition comprising a hydrogel, is the second volume of the second hydrogel) being greater than or equal to 100 nL, it is noted that although Gazda’s Figure 5 does not further exemplify these volumes, Gazda’s Example 1 teaches using 1.0 mL of agarose to prepare the 1st coat microbead, and thereafter using 0.5 mL of agarose for the second coating of the agarose microbead (paragraphs [0046]-[0047]).
Thus, Gazda does render obvious the total volume of the first hydrogel and the aqueous composition (second hydrogel) being greater than 100 nL, (claimed range overlaps the prior art range), that is, Gazda teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a total volume of the first hydrogel and the aqueous composition (second hydrogel) being greater than or equal to 100 nL, is within the scope of the teachings of Gazda, and thus renders the invention of claim 18 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and 
It is noted, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 19, and the limitation directed to cooling the hydrogel composition to a temperature less than or equal to 10.0°C, it is noted that although Gazda’s Figure 5 does not further exemplify the temperature used to cool the hydrogel composition, it is noted that Gazda’s Example 2 illustrates the temperature gradients of the mineral oil used for preparing the agarose macrobeads and for effecting gelling of the agarose solutions.  Gazda’s Example 2 teaches using bottom temperatures ranging from room temperature (RT) to as low as -2°C (claimed range overlaps the prior art range).
Thus, Gazda does render obvious to cooling the hydrogel composition to a temperature less than or equal to 10.0°C (claimed range overlaps the prior art range), that is, Gazda teaches the limitations required by the current claims and as all limitations are found in one reference it is held that cooling the hydrogel composition to a temperature less than or equal to 10.0°C, is within the scope of the teachings of Gazda, and thus renders the invention of claim 19 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to cool the hydrogel composition to temperatures ranging 
It is noted, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 21, it is noted that Gazda (Figure 5) exemplifies the process transfers the agarose macrobead from mineral oil to the wash plate (Figure 5, step 5) and after the 2nd agarose coating the microbead is transferred from the mineral oil to the wash plate (Figure 5, step 9).
Although Gazda’s Figure 5 teaches transferring the agarose macrobead from the first volume of mineral oil (first hydrophobic medium) and into the aqueous medium of Figure 5, step 9 by passing the hydrogel through a second volume of mineral oil (i.e. second hydrophobic medium), Gazda’s Figure 5 does not further teach the aqueous medium (second phase) is in contact with the mineral oil (i.e. the first phase).
However, Gazda, at paragraph [0048] further teaches the mineral oil (first hydrophobic medium) is washed from the macrobead using media (e.g. RPMI culture medium, see paragraph [0044]). Therefore, it is reasonable to consider that when the aqueous culture medium contacts the macrobead that has just been removed from the mineral oil the aqueous culture medium would be in contact with the residual mineral oil on the surface of the agarose microbead, thus meeting the limitation of claim 21.
Regarding claim 22, it is noted as set forth above regarding claim 21, Gazda teaches passing the agarose macrobeads through mineral oil and to an aqueous wash 
Further regarding claim 22 and the limitation “allowing the hydrogel object to fall through the first phase and into the second phase under the influence of gravity”, it is noted that Gazda, at paragraphs [0021]-[0022], teaches an embodiment of the method wherein an exit means is provided at the bottom of the well containing the volume of mineral oil, thus the agarose macrobead can pass through the mineral oil (i.e. the first phase) via the influence of gravity and thereafter be subjected to rinsing with an aqueous solution such as a balanced salt solution.
Thus, Gazda does render obvious allowing the hydrogel object to fall through the first phase and into the second phase under the influence of gravity, that is, Gazda teaches the limitations required by the current claims and as all limitations are found in one reference it is held that allowing the hydrogel object to fall through the first phase and into the second phase under the influence of gravity, is within the scope of the teachings of Gazda, and thus renders the invention of claim 22 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to allow the hydrogel object to fall through the first phase and into the second phase under the influence of gravity.   Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Gazda.
Regarding claim 25 and the limitation that the process further comprises culturing the one or more biological cells, it is noted that Gazda’s Figure 5 does not st coat agarose beads comprising islets, the cell-laden beads were cultured for 5-7 days before adding the second coating of agarose hydrogel to the beads. The beads comprising the second coating were subjected to further culturing (paragraphs [0066]-[0067]).
Thus, Gazda does render obvious the process further comprises culturing the one or more biological cells, that is, Gazda teaches the limitations required by the current claims and as all limitations are found in one reference it is held that the process further comprising culturing the one or more biological cells, is within the scope of the teachings of Gazda, and thus renders the invention of claim 25 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to further culture the one or more biological cells.   Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Gazda.
Regarding claim 29, as set forth above regarding claim 25, Gazda renders obvious further culturing of the biological cells.  Gazda further teaches (Example 7) the in vitro methods were extended to in vivo experiments wherein the agarose macrobeads comprising the pancreatic islets were implanted into diabetic animal models.  The animals were monitored for 90 days, wherein blood glucose and body weight were analyzed. The implants normalized blood glucose levels in the female animals (paragraph [0069]-[0076]). Thus, Gazda’s process is considered to produce pancreatic tissue material, thus meeting the limitation of claim 29.

Claim 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gazda, as applied to claims 9, 17-19, 21-22, 25 and 29 above, and further in view of Gazda et al., (Cell Transplantation, Vol. 16, pp. 609-620, 2007; see PTO-892) (“Gazda 2007”).
The teaching of Gazda is set forth above.
Regarding claim 4, it is noted that Gazda is silent as to whether or not the first hydrogel comprises a culture medium.  However, Gazda 2007 is directed to encapsulation of islets in agarose macrobeads for the purpose of extending culture time and insulin independence in a diabetic animal model (Abstract).  Gazda 2007 specifically teaches preparing the first hydrogel comprising agarose using the culture medium minimal essential medium (MEM) (Isolation of Porcine Islets and Production of Porcine Islet Macrobeads, first paragraph, page 610).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cell-laden hydrogel with culture medium.
The person of ordinary skill in the art would have been motivated to modify the method of Gazda to include a culture medium in the cell-laden agarose bead, as taught by Gazda 2007, for the predictable result of successfully providing additional nutrients to the encapsulated islet cells, thus meeting the limitation of claim 4.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Gazda and Gazda 2007 because each of these teachings are directed at therapeutic uses of agarose bead-encapsulated islets.	
Regarding claim 6 and the limitation directed to the process comprising a plurality of the first hydrogel droplets (beads) arranged in a three-dimensional structure Insulin Production per Islet Macrobead, page 612). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assemble 50-60 macrobeads for implantation and treating diabetes, wherein the macrobeads contact one another since doing so would mimic native pancreatic tissue.
The person of ordinary skill in the art would have been motivated to modify the method of Gazda to assemble 50-60 macrobeads for implantation and treating diabetes, wherein the macrobeads contact one, as taught by Gazda 2007, for the predictable result of successfully providing a pancreatic tissue construct that mimics the native structure, thus meeting the limitation of claims 6 and 7.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Gazda and Gazda 2007 because each of these teachings are directed at therapeutic uses of agarose-encapsulated islets.


Claims 12-13 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gazda, as applied to claims 9, 17-19, 21-22, 25 and 29 above, and further in view of Bayley et al., (WO 2014/064459, published May 1, 2014; IDS 4/17/2019) (“WO ‘459”), as evidenced by T&T Scientific (Product Information; see PTO-892) (“T&T Scientific”).
The teaching of Gazda is set forth above.
	Regarding claim 12 and the limitations “the first hydrophobic medium comprises a hydrocarbon and a silicone oil in a ratio (hydrocarbon): (silicone oil) of from 50:50 to 80:20 by volume” (claim 12), it is noted that, although Gazda teaches the hydrophobic comprises mineral oil, Gazda does not further teach the hydrophobic medium comprises mineral oil (i.e. a hydrocarbon compound) and silicone oil, or wherein the hydrocarbon and silicone oil are provided in a ratio (hydrocarbon): (silicone oil) of from 50:50 to 80:20 by volume. 
However, WO ‘459 is also directed to biocompatible hydrogel objects, comprising hydrogel networks that are useful in synthetic biology and may further encapsulate biological cells (page 2, lines 10-22; page 3, lines 21-34; Figure 1).  WO ‘459 teaches the  hydrogel object is disposed in a hydrophobic medium, the hydrophobic medium may include one or more different hydrophobic compounds (page 39, lines 24-29), wherein the hydrophobic medium is typically an oil, e.g. silicone oil, (page 40, lines 3-7), and the hydrophobic medium may comprise silicone oil and a hydrocarbon (page 40, lines 13-33).  W0 ‘459 teaches the use of a mixture of silicone oil and a hydrocarbon is beneficial for providing low incubation times for stable hydrogel networks to be formed (page 41, lines 32-34).  WO ‘459 further teaches the mixture of hydrocarbon to silicone oil ranges from 1:0.5 to 1:5, e.g. 1:1 (i.e. 50:50) (page 42, lines 1-8) (claimed range overlaps the prior art range).  Thus, WO ‘459 has established it was well-known in the art to employ hydrophobic mediums comprising a mixture of hydrocarbons and silicone oil when preparing 3D hydrogel constructs comprising hydrogel droplet networks.

The person of ordinary skill in the art would have been motivated to modify the hydrophobic medium of Gazda to include silicone oil, as taught by WO ‘459, for the predictable result of successfully providing low incubation times for stable hydrogel networks to be formed, thus meeting the limitation of claim 12.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Gazda and WO ‘459 because each of these teachings are directed at the fabrication of hydrogel objects that are useful in biological systems, e.g. tissue therapeutics.	
Further regarding claim 12 and the claimed ratio (concentration) of hydrocarbon to silicone oil, it is noted that WO ‘459 teaches the mixture of hydrocarbon to silicone oil ranges from 1:0.5 to 1:5, e.g. 1:1 (i.e. 50:50) (page 42, lines 1-8) (claimed range overlaps the prior art range).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Further regarding claim 13 and the limitation “wherein the first hydrophobic medium comprises one or more amphipathic compounds at a total concentration of greater than zero and less than or equal to 0.1 mM”, it is noted that WO ‘459 teaches the hydrogel objects can comprise an outer layer of amphipathic molecules which contribute to the formation of bilayers that can assist in storing particular chemicals, or allow the hydrogel network to be functionalized by inserting a membrane protein into 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include amphipathic compounds in the hydrophobic medium that is employed for preparing the 3D hydrogel constructs.
Given the hydrogel constructs comprise biological cells, the person of ordinary skill in the art would have been motivated to modify the hydrophobic medium to include amphipathic compounds, as taught by WO ‘459, for the predictable result of successfully allowing the hydrogels to store particular chemicals that are beneficial to cell function, or be functionalized such as by the insertion of a membrane protein into the bilayer thus permitting the flow of information across a network comprising biological cells, thus meeting the limitation of claim 13.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Gazda and WO ‘459 because each of these teachings are directed at the fabrication of hydrogel objects that are useful in biological systems, e.g. tissue therapeutics.	
As to the specifically claimed concentration of the amphipathic compound, it is noted that WO ‘459 teaches the concentration of amphipathic molecules is less than or T&T Scientific evidences the molecular weight for DPhPC is 846.25 (g/mol) and WO ‘459 teaches the DPhPC concentration ranges from 0 to 15 mg/mL (i.e. 0 to 15 g/L), the disclosed concentration range of WO ‘459 correlates to a concentration range of 0-20 mM (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
	Regarding claim 22, as to the limitation that the first phase (hydrophobic medium) has a lower density than the second phase (aqueous medium), it is noted that Campos, in view of WO ‘883, does not further teach the transferring of the hydrogel object from the first phase (hydrophobic medium) into the second phase (aqueous medium), wherein the first phase has a lower density than the second phase, and passing the hydrogel object through the first phase and into the second phase comprises allowing the hydrogel object to fall through the first phase and into the second phase under the influence of gravity.  However, as set forth above, WO ‘459 renders obvious a hydrophobic medium comprising a silicone oil and a hydrocarbon component.  WO’ 459 teaches the hydrocarbon component may be selected from hexadecane, decane or pentane, for example (page 40, lines 26-31). WO ‘459 further teaches the mixture of hydrocarbon to silicone oil ranges from 1:0.5 to 1:5, e.g. 1:1 (i.e. 50:50) (page 42, lines 1-8) (claimed range overlaps the prior art range).  Therefore, given that WO ‘459 teaches 
	Further regarding the limitation directed to passing the hydrogel object through the first phase and into the second phase comprises allowing the hydrogel object to fall through the first phase and into the second phase under the influence of gravity, it is noted the cited prior art renders obvious passing (moving) the hydrogel object from the hydrophobic medium (first phase) into the aqueous culture medium for cultivation of the biological cells. 
As to allowing the hydrogel object to fall through the first phase and into the second phase under the influence of gravity, although the cited prior art does not further teach the use of gravity to transfer the hydrogel object to the aqueous medium, it is noted that it would have been within the purview of one of ordinary skill in the art to utilize the density gradient between the hydrophobic medium and the aqueous medium and optimize the transfer of the hydrogel object from the hydrophobic medium to the aqueous culture medium. 
	Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
A person of ordinary skill in the art would have been motivated to utilize the density gradient between the hydrophobic medium and the aqueous medium since doing 
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing the density gradient between the hydrophobic medium and the aqueous medium since doing would allow the culturing of the hydrogel construct in the aqueous culture medium to produce a therapeutic useful for tissue engineering. 
Regarding claim 23, as set forth above regarding claim 13, WO ‘459 renders obvious providing an amphipathic molecule-containing hydrophobic medium, wherein the first hydrogel is disposed therein.
As to claim 23 and the limitation that, prior to providing the first hydrophobic medium having the first hydrogel disposed therein, the amphipathic molecule-containing hydrophobic medium, comprising the first hydrogel, would be provided and the first hydrophobic medium would be added to the amphipathic molecule-containing hydrophobic medium, it is noted that the cited prior art does not specifically teach the recited steps.  
However, as noted immediately above, WO ‘459 renders obvious providing an amphipathic molecule-containing hydrophobic medium, wherein the first hydrogel is disposed therein.  WO ‘459 further teaches maintaining an amphipathic molecule concentration of no greater than 10 mg/mL is favorable for stabilizing hydrogel networks that comprise at least one interface that comprises a bilayer of amphipathic molecules and at least one other interface that does not comprise a bilayer of amphipathic molecules.  WO ‘459 further teaches that maintaining an amphipathic molecule concentration of less than 5 mg/mL is favorable for forming hydrogel networks in which the interfaces do not comprise bilayers (page 44, lines 5-17). Thus, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
initially provide a composition comprising the amphipathic molecule-containing hydrophobic medium (comprising the first hydrogel) since doing so results in a hydrogel construct having an outer layer of amphipathic molecules which contribute to the formation of bilayers that can assist in storing particular chemicals, or allow the hydrogel network to be functionalized by inserting a membrane protein into the bilayer thus permitting the flow of information (e.g. cell signaling) across a network (page 2, lines 27-34 to page 3, lines 1-4), and 
thereafter optimize the concentration (reduce) of the amphipathic molecules by adding additional hydrophobic medium that does not comprise amphipathic molecules (i.e. first hydrophobic medium).

	The person of ordinary skill in the art would have been motivated to modify the prior art method to, prior to providing the first hydrophobic medium having the first hydrogel disposed therein, provide the amphipathic molecule-containing hydrophobic medium (comprising the first hydrogel) and thereafter add the first hydrophobic medium to the amphipathic molecule-containing hydrophobic medium, for the predictable result of successfully optimizing the amphipathic bilayers in the hydrogel networks.  WO ‘459 teaches that optimizing the amphipathic molecule concentration permits the manipulation of the presence of the amphipathic bilayers. Thus, the 
The skilled artisan would have had a reasonable expectation of success in modifying the prior art because WO ‘459 teaches that optimizing the amphipathic molecule concentration permits the manipulation of the presence of the amphipathic bilayers.
Regarding claim 24, it is noted, as set forth above regarding claim 1, Gazda renders obvious the first volume of the first hydrogel, disposed in the hydrophobic medium, comprising one or more droplets of the first hydrogel.  It is further noted, as set forth above regarding claim 13, WO ‘459 renders obvious the first hydrogel disposed in the amphipathic molecule-containing hydrophobic medium wherein the droplets of the first hydrogel comprise an outer layer of amphipathic molecules.  Thus, the cited prior art, meets the limitations of claim 24.

Response to Remarks
As set forth above, due to the claim amendments now requiring the first hydrogel is coated with a second volume of a second hydrogel, Applicant’s amendment differs from the previously cited reference to Campos et al.  Therefore, the previous rejections .

Conclusion
No claim is allowed. No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Examiner, Art Unit 1633                                                                                                                                                                                                        
/SCOTT LONG/Primary Examiner, Art Unit 1633